Citation Nr: 0013876	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-20 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether the veteran issued a timely substantive appeal of 
a rating decision granting compensation benefits under 
38 U.S.C. § 1151 for tremors of the right wrist and assigning 
a 20 percent evaluation.  

2.  Entitlement to a rating greater than 20 percent for 
tremors of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to July 
1975.

This matter comes to the Board of Veterans' Appeal (Board) on 
appeal from an October 1998 decision of the Department of 
Veterans Affairs (VA) regional office (RO) in Pittsburgh, 
Pennsylvania, closing the veteran's appeal of a September 
1997 rating decision (which granted compensation benefits 
under 38 U.S.C.A. § 1151 for tremors of the right wrist and 
assigned a 20 percent evaluation) due to the veteran's 
failure to submit a timely substantive appeal. 

The issue of a rating greater than 20 percent for tremors of 
the right wrist is deferred pending the completion being 
sought in the remand order below.  

In written argument in May 2000, the veteran's representative 
noted that the record included a claim of entitlement to a 
total rating based on individual unemployability and referred 
to a December 1998 statement by the veteran wherein the 
veteran said that he could not work.  This matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  In a September 1997 rating decision the RO granted 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 5110 for tremors of the right wrist and assigned a 20 
percent evaluation.

2.  In November 1997 the veteran filed a Notice of 
Disagreement with respect to the September 1997 rating 
decision. 

3.  In December 1997 the RO issued the veteran a Statement of 
the Case followed by a Supplemental Statement of the Case in 
February 1998 addressing the issue of entitlement to an 
evaluation greater than 20 percent for tremors of the right 
wrist.

4.  The record contains a VA Form 1-646 dated August 21, 
1998, which addresses the issue of the 20 percent rating for 
tremors of the veteran's right wrist; this is accepted as a 
timely substantive appeal.


CONCLUSION OF LAW

The criteria for a timely substantive appeal of a September 
1997 rating decision granting compensation benefits under 
38 U.S.C.A. § 1151 and assigning a 20 percent evaluation have 
been met.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.302(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Pursuant to a Board decision in May 1997 granting the 
veteran's claim for compensation benefits under the 
provisions of 38 U.S.C. § 1151 for tremors of the right 
wrist, the RO issued a rating decision in September 1997 
granting the claim and assigning a 20 percent evaluation.

In November 1997 the veteran and his representative filed a 
Notice of Disagreement (NOD) with the RO's September 1997 
assignment of a 20 percent evaluation for tremors of the 
right wrist.  

In response to the NOD, the RO issued the veteran a Statement 
of the Case (SOC) in December 1997 followed by a Supplemental 
Statement of the Case (SSOC) in September 1998.  In both the 
SOC and SSOC the RO informed the veteran that he had 60 days 
from the date of the statement in which to file a substantive 
appeal or request an extension of the time limit and if 
neither was received within 60 days, his appeal would be 
closed.  The veteran was notified in the February 1998 SSOC 
that his appellate rights would expire on September 30, 1998.

The record contains a VA Form 1-646 dated August 21, 1998, 
from the veteran's representative along with a cover letter 
also dated on August 21, 1998.  On this form the veteran's 
representative indicated that he wished to rest the appeal 
and had no further argument on the issue of an evaluation of 
tremors of the right wrist that was currently rated at 20 
percent disabling.  Also on this form is a handwritten 
notation from the RO noting that although dated August 21, 
1998, the form had not been received in VA and was not date 
stamped.  The RO also stated that the veteran's appeal was 
not considered to be timely filed.

In October 1998 the RO informed the veteran in writing that 
his appeal could not be considered as it was not timely 
filed.  The RO also informed the veteran that since his 
appellate rights had expired on September 30, 1998, his 
appeal was considered closed.

In November 1998 the RO received a memorandum from the 
veteran's representative stating that he had made an error in 
submitting a VA Form 1-646 dated August 17, 1998, instead of 
a VA Form 9.  He said that the veteran still requested that 
the claim be sent to the Board and enclosed a substantive 
appeal (VA Form 9).

II.  Legal Analysis

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a NOD and a formal appeal.  Roy 
v. Brown, 5 Vet. App. 554 (1993).  Appellate review of an RO 
decision is initiated by an NOD and completed by a 
substantive appeal after a SOC is furnished.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999).

After an appellant receives the SOC, the appellant must file 
a formal appeal within 60 days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b);  see Rowell v. Principi, 4 Vet. App. 
9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) 
(where a claimant did not perfect appeal by timely filing 
substantive appeal, RO rating decision became final).  By 
regulation, this formal appeal must consist of either "a 
properly completed VA Form 1-9,...or correspondence containing 
the necessary information."  38 C.F.R. § 20.202 (1999).  A 
properly completed VA Form includes the signature of the 
claimant, his representative or his guardian.  See Fleshman 
v. West, 138 F. 3d 1429 (Fed. Cir. 1998), cert. Denied 119S. 
Ct. 371 (1999).  The formal appeal permits the appellant to 
consider the reasons for an adverse RO decision, as explained 
in the SOC, and to formulate and present specific arguments 
relating to errors of fact or law made by the RO.  
38 U.S.C.A. § 7105(d)(3); Roy, at 555.  A substantive appeal 
may be filed by the appellant or by the accredited 
representative.  38 C.F.R. § 20.301(a).  

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the substantive appeal.  
38 C.F.R. § 20.303 (1999).  

In the instant case the RO determined that the veteran and 
his representative failed to submit a timely substantive 
appeal prior to the expiration of his appellate rights on 
September 30, 1998.  The veteran and his representative 
disagree with this pointing to a VA Form 1-646 dated in 
August 1998 in which an intent to continue the appeal of the 
20 percent rating for tremors of the right wrist is clearly 
expressed.  The RO has indicated that this VA Form 1-646 was 
not received by VA on the date that it was signed and pointed 
out that the form was not date stamped.  The RO did not 
provide any further explanation as to how or when this form 
was placed in the claims file.  While there is indeed no date 
stamp on either the VA Form 1-646 or accompanying cover 
letter, the positioning of this form in the claims file is 
some evidence that it was received around the time of the 
August 1998 date in which it was signed.  In this regard, the 
VA Form 1-646 and cover letter are located in the claims file 
between the February 1998 SSOC and the RO's October 1998 
letter informing the veteran of his failure to submit a 
timely substantive appeal.  In view of this and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the VA Form 1-646 dated in August 1998 was received by 
the RO prior to September 30, 1998, thus constituting an 
adequate and timely substantive appeal of the RO's 20 percent 
assignment in September 1997 for tremors of the right wrist.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.102, 20.302(b).  
Consequently, this issue is properly before the Board.  


ORDER

A timely substantive appeal of a September 1997 decision 
granting compensation benefits under 38 U.S.C. § 1151 for 
tremors of the wrist and assigning a 20 percent evaluation 
was timely filed.  


REMAND

The most recent VA examination report on file pertaining to 
the veteran's right wrist tremors is dated in July 1997, over 
two years ago.  In Caffrey v. Brown, 6 Vet. App. 377 (1994), 
the United States Court of Appeals for Veterans Claims 
(formally known as the United States Court of Veterans 
Appeals) (Court) found that VA had erred in relying on a two 
year old examination report to evaluate the veteran's 
disability rather than conducting a contemporaneous 
examination of the veteran.  The Court determined that the 
two year examination was too remote to constitute a 
contemporaneous examination.  Similarly, the July 1997 VA 
examination is too remote to properly evaluate the veteran's 
wrist tremor disability.  With respect to a new examination, 
the veteran's representative advised the RO in November 1998 
that the veteran was scheduled for an examination of the 
right wrist and tremors on December 3, 1998, pursuant to his 
request.  The RO should obtain this examination report and 
incorporate it into the claims file.  If and only if the 
examination report cannot be obtained or is inadequate to 
adequately evaluate the veteran's wrist tremor disability, 
the RO should afford the veteran a new thorough and 
contemporaneous neurological examination.  Green v. 
Derwinski, 1 Vet. App. 121 (1991); Caffrey, supra.

In addition, the VA examiner in July 1997 made reference to 
the veteran having undergone an incomplete work tolerance 
evaluation on July 16, 1996.  This evaluation report should 
be obtained and incorporated into the claims file.  Also, the 
veteran indicated in a December 1998 statement that he had 
been receiving treatment for his right wrist at the VA 
medical center (MC) in Butler, Pennsylvania.  While the 
record contains treatment notes dated in December 1998 in 
regard to the veteran's wrist (including a reference to 
surgery of the right upper extremity in February 1998 (see 
12/3/98 progress note)), it is unclear what facility this 
treatment was rendered at and whether additional treatment 
was rendered.  Thus, the RO should request and obtain all 
relevant treatment records, to include records from the VAMC 
in Butler, PA.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Lastly, since this appeal stems from the RO's original grant 
of compensation benefits under 38 U.S.C. § 1151 for tremors 
of the right wrist, consideration must be given to assigning 
separate ratings for separate periods of time based on the 
facts found, a practice known as staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request copies of up-
to-date records of any examination or 
treatment, VA or non-VA, that the veteran 
has received for tremors of the right 
wrist -such records should include 
treatment records from the VAMC in 
Butler, PA, to include an incomplete work 
tolerance evaluation performed on July 
16, 1996, and, an examination conducted 
on December 3, 1998.  These requests 
should be performed following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).  All records obtained should be 
associated with the claims file.

2.  If and only if the December 1998 
examination report cannot be obtained or 
is inadequate to evaluate the veteran's 
right wrist tremor disability, the RO 
should afford the veteran a new thorough 
and contemporaneous neurological 
examination to assess the severity of his 
wrist tremors.  The examiner should 
differentiate between symptomatology 
caused by the veteran's wrist tremors as 
opposed to other wrist problems, and 
should opine as to whether the wrist 
tremors cause paralysis to the middle 
radicular group and to what extent, i.e., 
mild, moderate, or severe.  The claims 
file and a copy of this remand should be 
made available to the examiner for review 
before the examination.

3.  The RO should readjudicate the claim 
for a rating greater than 20 percent for 
tremors of the right wrist covering the 
entire period from the effective date of 
service connection. Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  If any 
determination remains adverse to the 
veteran, he and his representative should 
be issued a SSOC.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
purpose of this remand is to obtain addition information and 
to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate conclusion warranted in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


 



